 In the Matter of DODGE BROTHERS DIVISION-CHRYSLER CORPORA-TIONandSOCIETY OF DESIGNING ENGINEERS, CHAPTER #201-F. A. E. C. T.-C. I. O.In the Matter OfCHRYSLER CORPORATIONandSOCIETY OF DESIGNINGENGINEERS,CHAPTER #201-F. A. E. C. T.-C. I. 0.Cases Nos. R.-2663 and R-,2664, RespectivelyAMENDMENT TO CERTIFICATION OF REPRESENTATIVESMarch 7, 1942On September 12, 1941, the National Labor Relations Board, hereincalled theBoard, issued a Certification of Representatives in the above-entitled proceeding,' in which, among other things, the Board certi-fied that Society of Designing Engineers, Chapter #201-F. A. E.C. T. 'C. I. 0., herein called the Union, had been designated and, se-lected by a majority of all employees in enumerated departments 2in the Passenger Car Engineering Division of Chrysler Corporation,herein called the Company, engaged in specified occupations, as theirrepresentative for the purposes of collective bargaining.On February 18, 1942, the Union filed a Petition to Amend Certi-fication of Representatives.According to a stipulation executedby a representative of the Union and a representative of the Company,and submitted in support of the petition, it appears that the Company,subsequent to the -election but prior to the Certification herein,established in its Passenger Car Engineering Division a new depart-,ment known as Department 485; that the Company subsequent to theCertification herein transferred to Department 485 from Depart-ments 448 and 449 of said Passenger Car Engineering Division fiveemployees in the unit found by the Board to be appropriate for theCompany's Passenger Car Engineering Division; that there has beenno substantial change in the nature of work, rate of pay, and hours ofwork of said employees since their transfer to Department 485; thatthe remaining employees in Department 485 are'-represented forcollective bargaining by a labor organization which has been certi-135 N. L. R B 395. The Board had, on July 30, 1941, issued a Decision and Direction of Elections(33 N. L.R. B. 927)pursuantto which elections were held on August 19, 1941.2Departments 448, 449, 498, 497, 495, 468,452, and 51.39 N. L. R. B., No. 106.585 586DECISIONSOF NATIONALLABOR RELATIONS BOARDfled by the Board; that said 'transferred employees and theUnion desire that they should be represented by the Union, and thatthe Company takes no position as to whether or not the CertificationofRepresentatives herein should be amended.In view of the foregoing facts the Board hereby amends its Decisionand Certification concerning the employees in the appropriate unitfor the Company's Passenger Car Engineering Division, by insertingafter'the words "in Departments 448, 449, 498, 497, 495, 468, and452, and all such employees in Department 51," wherever they occur,the words "and in Department 485."MR. GERARD D. REILLY took' no part in the consideration of theabove Amendment to Certification of Representatives.r